Title: From James Madison to Benjamin Waterhouse, [ca. 16] March 1817
From: Madison, James
To: Waterhouse, Benjamin


Dear SirWashington. [ca. 16] Mar. 1817.
On a long list of epistolary debts which I could not attend to, during the period of my public duties, is your favor containing explanations relating to “A Journal of a young man &c.” I beg leave now to thank you for that mark of your attention. The reception given by the public to the work is the best evidence of its interesting character; and a perusal of a part of it only, a sufficient one of the advantage, which the materials derived from the hand which employed them. The publication has certainly made an extensive impression. The view given by the Reporter of what passed as to the conduct of a public agent in England, has been complained of by him, and a different view presented. I have not sufficiently investigated the case to be a perfect judge; but as mistakes might well happen, and the conduct of the agent was well vouched, he has been continued in the public confidence.
Being on the point of my final departure from this public theatre, I have wished that the lapse of time since your favor came to hand, might not be construed into an appearance of diminished esteem, and respect.
James Madison
